DETAILED ACTION
This Office action is in response to the Amendment filed on 24 February 2022. Claims 1-15 and 21-25 are pending in the application.  Claims 16-20 have been cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 3, 4, 8, 9, 14, 15, 23, and 24 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Oh et al., US 2015/0162437, newly cited.
Oh et al. disclose a semiconductor structure, shown in Figs. 41 and 42, comprising:
a substrate 100 including a first device region RG1 and a second region RG2, see paragraph [0047]; 
a first plurality of transistors in the first device region RG1, each of the first plurality of transistor including a semiconductor fin F1 extending along a first direction; 
a second plurality of transistors in the second device region RG2, each of the second plurality of transistors including a semiconductor mesa F2 extending along the first direction; 
a first gate structure 143 wrapping around the semiconductor fin F1; and 
a second gate structure 143 wrapping around the semiconductor mesa F2, 8 
wherein one of the first plurality of transistors is adjacent one of the second plurality of transistors (as shown in Figs. 41 and 42),
where the semiconductor fin F1 includes a first width along a second direction perpendicular to the first direction and the semiconductor mesa F2 includes a second width along the second direction, 
wherein the second width is greater than the first width, as shown in Figs. 41 and 42.  
With respect to claim 25, Oh et al. disclose a semiconductor structure, as shown in Figs. 41 and 42, wherein the first gate structure 143 includes a first interfacial layer 141 disposed on the semiconductor fin F1, wherein the second gate structure 143 includes a second interfacial layer141 disposed on the semiconductor mesa F2, 9wherein a thickness of the first interfacial layer 141 is substantially similar to a thickness of the second interfacial layer 141, as shown in Fig. 42.



Claims 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Liang et al., US 2019/0067112, newly cited.
The applied reference has a common Applicant/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 21, Liang et al. disclose a semiconductor structure, shown in Figs. 6A, 6B, and 6C, comprising: 
a substrate 16 including a first device region 14 and a second region 12; 
a first plurality of transistors in the first device region 14, each of the first plurality of transistor including a semiconductor fin 22C extending along a first direction; 
a second  plurality of transistors in the second device region 12, each of the second plurality of transistors including a semiconductor mesa 22A or 22B extending along the first direction; 
a first gate structure 40G wrapping around the semiconductor fin 22C; and 
a second gate structure 40C wrapping around the semiconductor mesa 22A or 22B,
8wherein one of the first plurality of transistors is adjacent one of the second plurality of transistors (as shown in Fig. 6A), 
where the semiconductor fin 22C includes a first width W3 along a second direction perpendicular to the first direction and the semiconductor mesa 22A or 22B includes a second width W1 or W2 along the second direction, 
wherein the second width is greater than the first width, as shown in Figs. 6A and 6B.  
With respect to claim 22, in the semiconductor structure of Liang et al., a ratio of the second width W3 to the first width W1 or W2 is between about 2 and about 600, see paragraph [0014]. 
With respect to claim 25, in the semiconductor structure of Liang et al., the first gate structure includes a first interfacial layer disposed on the semiconductor fin 22C, wherein the second gate structure includes a second interfacial layer disposed on the semiconductor mesa 22A or 22B, 9wherein a thickness of the first interfacial layer is substantially similar to a thickness of the second interfacial layer, see paragraph [0021].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US 2015/0162437, newly cited.
Oh et al. is applied as above. Although Oh et al. disclose that the semiconductor fin F1 and the semiconductor mesa F2 have different widths, Oh et al. lack anticipation of a ratio of the second width to the first width is between about 2 and about 600. However, the ratio of the second width to the first width would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation. The ratio of the second width to the first width is not deemed to differentiate Applicant’s claimed semiconductor structure from the known semiconductor structure of Oh et al.
With respect to claim 23, Oh et al. disclose that the semiconductor fin F1 and the semiconductor mesa F2 extend continuously from the substrate 100, as shown in Figs. 41 and 42. However, Oh et al. lack anticipation of the first plurality of transistors operating  at a first voltage, and the second plurality of transistors operating at a second voltage, wherein a ratio of the second voltage to the first voltage is between about 3 and about 10.  It is within the purview of the skilled artisan to apply voltages to the transistors in the known semiconductor structure of Oh et al. in order to operate the semiconductor structure of Oh et al. In addition, the manner of operating the device does not differentiate Applicant’s claimed semiconductor structure from that of Oh et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 24, Oh et al. disclose a height of the semiconductor fin F1 measured from a top surface of the substrate 100 is substantially identical to a height of the semiconductor mesa F2 measured from the top surface of the substrate 100, as shown in Fig. 42, however, Oh et al. fail to teach or suggest that the first voltage is about 0.8 V and the second voltage is between 2.5 V and about 8 V.  
It is within the purview of the skilled artisan to apply voltages to the transistors in the known semiconductor structure of Oh et al. in order to operate the semiconductor structure of Oh et al. In addition, the manner of operating the device does not differentiate Applicant’s claimed semiconductor structure from that of Oh et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al., US 2019/0067112, newly cited.
Liang et al. is applied as above. With respect to claim 23, in the semiconductor  structure of Liang et al., the semiconductor fin 22C and the semiconductor mesa 22A or 22B extend continuously from the substrate 16, as shown in Figs. 6A and 6B. Although Liang et al. disclose the first plurality of transistors can operate at a first voltage, and the second plurality of transistors can operate at a second voltage (see paragraph [0011]), Liang et al. lack anticipation only of a ratio of the second voltage to the first voltage being between about 3 and about 10. It is within the purview of the skilled artisan to apply voltages to the transistors in the known semiconductor structure of Liang et al. in order to operate the semiconductor structure of Liang et al. In addition, the manner of operating the device does not differentiate Applicant’s claimed semiconductor device from that of Liang et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 24, in the semiconductor structure of Liang et al., a height of the semiconductor fin 22C measured from a top surface of the substrate 16 is  substantially identical to a height of the semiconductor mesa 22A or 22B measured from the top surface of the substrate 16, as shown in Fig. 6B and 6C. However, Liang et al. lack anticipation of the first voltage being about 0.8 V and the second voltage being between 2.5 V and about 8 V.  It is within the purview of the skilled artisan to apply voltages to the transistors in the known semiconductor structure of Liang et al. in order to operate the semiconductor structure of Liang et al. In addition, the manner of operating the device does not differentiate Applicant’s claimed semiconductor device from that of Liang et al. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

                                               Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The additionally cited references to Liang et al. disclose a semiconductor device comprising a core region 12 that includes a first fin-like field effect transistor (FinFET) having a first multi-fin structure and a first gate structure, wherein the first gate structure is disposed over and wraps around each of the first fins, an input/output region 14 that includes a second FinFET having a second multi-fin structure and a second gate structure, wherein the second gate structure wraps around each of the second fins, and  the first fins have a first fin width and the second fins have a second fin width, wherein the first fin width is greater than the second fin width, as shown in Figs. 6B and 6C. Liang et al. do not teach a semiconductor device comprising: a substrate including a core device region and an input/output (I/O) device region; a plurality of core devices in the core device region, each of the plurality of core devices including a first active region extending along a first direction; a first plurality of input/output (I/O) transistors in the I/O device region, each of the first plurality of I/O transistors including a second active region extending along the first direction, a first gate structure wrapping around the first active region; and a second gate structure wrapping around the second active region, wherein the first active region includes a first width along a second direction perpendicular to the first direction and the second active region includes a second width along the second direction, wherein the second width is greater than the first width, as recited in independent claim 1. 
	With respect to claim 11, Liang et al. do not teach a semiconductor device comprising: a plurality of core devices, each of the plurality of core devices including a first active region extending along a first direction; a first plurality of input/output (I/O) transistors, each of the first plurality of I/O transistors including a second active region extending along the first direction; a second plurality of I/O transistors, each of the second plurality of I/O transistors including a third active region extending along the first direction; a first gate structure wrapping around the first active region and extending along a second direction perpendicular to the first direction; and a second gate structure wrapping around the second active region and extending along the second direction, where the first active region includes a first width along the second direction, the second active region includes a second width along the second direction, and the third active region includes a third width along the second direction, wherein the first width is equal to the second width, wherein the third width is greater than the first width.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose semiconductor devices in which planar field effect transistors are integrated with FinFETs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822